Citation Nr: 1201968	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  08-35 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus also claimed as due to herbicide exposure. 

2.  Entitlement to service connection for a gastric disability. 

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a heart disability and stroke.  

5.  Entitlement to service connection for a low back disability.  

6.  Evaluation of bilateral hearing loss disability, rated as 0 percent disabling prior to October 8, 2008.  

7.  Evaluation of bilateral hearing loss disability, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran had active service from December 1973 to December 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Honolulu, Hawaii Department of Veterans Affairs (VA) Regional Office (RO).

The issues of evaluation of bilateral hearing loss disability, and entitlement to service connection for a gastric disability, hypertension, heart disability and stroke, and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam and there is no competent evidence of exposure to herbicide agents during service.

2.  Diabetes mellitus, type II was not manifest in service or within one year of discharge and is not otherwise attributable to service. 



CONCLUSION OF LAW

Diabetes mellitus, type II was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 , 3.307, 3.3.09 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the originating agency provided the Veteran with the notice required under VCAA by letters dated in August 2006 and October 2007.  Thus, VA's duty to notify in this case has been satisfied. 

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The Board acknowledges that the Veteran has not been afforded a VA examination in relation to his claim for service connection for diabetes mellitus type II.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no showing that the Veteran's diabetes mellitus is related to service to include his alleged exposure to herbicides.  In reaching this conclusion, the Veteran's own lay statements were considered, but as will be explained in the body of this decision, such statements do not credibly establish a nexus between his diabetes mellitus to service.  For these reasons, the evidence does not indicate that the Veteran's diabetes mellitus is attributable to service such as to require an examination, even under the low threshold of McLendon.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2) ; 38 C.F.R. § 3.159(d) . Accordingly, the Board will address the merits of the claim. 

LEGAL CRITERIA

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

A claim for service connection generally requires competent evidence of a current disability; proof as to incurrence or aggravation of a disease or injury in service, as provided by either lay or medical evidence, as the situation dictates; and competent evidence as to a nexus between the in-service injury or disease and the current disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1995).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).  Certain chronic diseases, such as diabetes mellitus, may be service connected if incurred or aggravated by service or manifested to a degree of 10 percent disabling or more within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2011). 

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011). 

A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f). VA regulations define that "service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam."  38 C.F.R. § 3.307(a)(6)(iii).

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) (2011) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2011) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; hairy cell leukemia and other chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); Parkinson's disease; and ischemic heart disease.  38 C.F.R. § 3.309(e).  Note 3 at the end of § 3.309 defines ischemic heart disease as not including hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke.

The above reflects changes to the Code of Federal Regulations which became effective August 31, 2010.  These changes are applicable to claims received by VA on or after August 31, 2010 and to claims pending before VA on that date.  As the claim was pending on August 31, 2010, the changes are applicable to the immediate case.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

In May 2008, the Federal Circuit held that the interpretation by the Department of Veterans Affairs (VA) of the phrase "served in the Republic of Vietnam," which required the physical presence of a veteran within the land borders of Vietnam during service was a permissible interpretation of 38 U.S.C. § 1116(a)(1)(A) (West 2002) and 38 C.F.R. § 3.307(a)(6)(iii)  (2010).  The United States Supreme Court declined to review the case and the decision of the Federal Circuit in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) is now final.

The Board notes the Veteran does not assert that his disability is the result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application in this matter.




ANALYSIS

The Veteran has appealed the denial of service connection for diabetes mellitus type II.  After review of the record, the Board finds against the claim.  

Initially, the Board notes that service connection is not warranted on a herbicide presumptive basis.  Service connection may be presumed for specific residuals of herbicide exposure by the showing of two elements.  First, a Veteran must show that he served in the Republic of Vietnam during the Vietnam Era (or other recognized area not relevant in this case).  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).   Second, the Veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e).  Brock v. Brown, 10 Vet. App. 155, 162 (1997).  Here, the Veteran does not contend that he served in Vietnam and his personnel records show that the Veteran did not serve in Vietnam during the Vietnam Era.  Rather, his DD 214 reflects that he had no foreign service.  Although diabetes mellitus type II is a specific disease listed within 38 C.F.R. § 3.309(e), service connection on a presumptive basis is not warranted as the Veteran did not serve in Vietnam or other recognized location.  

The Board also finds that service connection for diabetes mellitus type II is not otherwise warranted.  To that end, in this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

A veteran is competent to report symptoms that he/she experiences at any time because this requires only personal knowledge as it comes to him/her through his/her senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Here, we find that the Veteran is competent to report symptoms related to diabetes mellitus type II but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  As explained below, we find the Veteran's assertions that his diabetes mellitus type II is related to service are not credible and that the more probative evidence is against the claim.  

To the extent that the Veteran attributes his disability to service, the Board finds that his assertions are not credible.  In this regard, service treatment records reveal normal findings for the endocrine system during the November 1976 separation examination.  At that time, the Veteran denied frequent or painful urination, recent weight gain and/or loss, and eye trouble.  Post-service evidence is devoid of a showing of complaints or treatment related to diabetes mellitus type II following active service until years thereafter.  In fact, diabetes mellitus is not shown in the record until 1986.  The Board emphasizes the multi-year gap between discharge from active duty service (1976) and evidence of diabetes mellitus in approximately 1986 (a 10 year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where the veteran failed to account for lengthy time period between service and initial symptoms of disability).  The gap in time is consistent with the normal findings at separation and his denial of pertinent pathology at separation.  The Board is not presented with silence alone.  We also note that diabetes mellitus is not shown within a year of separation from service.  

The Veteran asserts that although he did not serve in Vietnam he was exposed to herbicides while in service by way of his duties of unpacking weapons that had been in Vietnam.  The Veteran has stated that, in late 1974 or early 1975, while opening up crates containing weapons that arrived from Vietnam he discovered that all of the weapons were covered in mud or mold, and that some of the weapons had blood stains on them.  He expressed that, at that time, he was not made aware that the weapons were contaminated with herbicide.  His job was to clean, separate and redistribute the weapons to other units.  According to the Veteran, six months later he began to breakout with a rash all over his body, had migraine headaches and blood coming out of his nose.  

We acknowledge that in May 1975 the Veteran was treated for dizziness, chest pain, breathing difficulties, fever, vomiting and blood in his bowel movements.  However, we note that his symptoms were not attributed to diabetes mellitus but rather a viral syndrome.  Furthermore, the edocrine system was normal at separation. 

More importantly, aside from his lay statements, the Veteran has not provided any evidence of exposure to herbicides in service.  The Veteran has reported that he came into contact with weapons that had been in Vietnam and that such contained herbicides.  However, he has not established a facatual basis upon which to conclude that he was exposed to Agent Orange.  In addition his wife's statements that the weapons that the Veteran handled in service were contaminated are also not competent.  His spouse has no personal knowledge of the events.  There is no other evidence in support of the theory that he had herbicide exposure.  

Lastly, the Board acknowledges that the Veteran has submitted literature on toxic chemicals.  However, the article submitted is not specific to the Veteran and the findings were not based on his particular history and circumstances.  The Board notes that medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Here, crucially, the article is general in nature and does not specifically relate to the facts and circumstances surrounding this particular case. 

The Board finds that the Veteran's assertions that his diabetes mellitus type II is related to service are not credible when weighed against the other evidence of record, including his own statements.  See Barr v. Nicholson, 21 Vet. App. at 310 (the Board is within its province to weigh that testimony and to make a credibility determination as to whether competent evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection).  While we accept that the Veteran has a current diagnosis of diabetes mellitus type II, the more probative evidence shows that his current disability is not related to service.  In this regard, he denied related symptoms at separation and examination of the endocrine system was normal at that time.  Furthermore, post service manifestations are not shown until a decade after service.  Diabetes mellitus is also not shown within a year of separation.  

In sum, the evidence deemed most probative by the Board establishes that service connection for diabetes mellitus type II is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for diabetes mellitus is denied.  


REMAND

The Veteran has appealed the denial of service connection for a gastric disability, hypertension, heart disability, stroke, and a low back disability.  

During his December 1973 enlistment examination, the Veteran reported being hospitalized in 1965 for gastric problems.  In May 1975, he was treated for dizziness, chest pain, breathing difficulties, fever, vomiting and blood in his bowel movements.  Viral syndrome was assessed.  In March 1976, he complained of low back pain.  He had a mild fever and chills.  Viral syndrome was assessed.  The next day, the Veteran was seen for headaches, backache and stomach cramps.  During his November 1976 separation examination, the Veteran denied recurrent back pain, frequent indigestion, intestinal trouble, heart trouble, and pain or pressure in the chest.  However, he reported high or low blood pressure.  He had systolic pressure reading of 122 and diastolic pressure reading of 84.  

In August 2007, the Veteran reported that during field training he fell down the stairs with a full pack on his back.  He stated that he never realized the pain and that about four days to a week into training he started to feel numbness in his mid back area down to his lower lumbar.  He related that he also developed a fever thereafter and that he continued to have chronic low back pain to date.  

Regarding his claim for a low back disability, the Board notes that the Veteran was seen in service for low back complaints in March 1976.  He also has reported that he fell and injured his back during service on another occasion.  He now states that his back problems have continued since service.  The Veteran has not been afforded a VA examination and Board is of the opinion that a VA compensation and pension examination is necessary before this issue can be decided.  

We also find that a VA examination is warranted for proper adjudication of the claim for service connection for a gastric disability.  In this regard, the Veteran was seen in service for dizziness, chest pain, breathing difficulties, fever, vomiting and blood in his bowel movements.  On a separate occasion he was seen for stomach cramps.  As in service manifestations are shown, the Board is of the opinion that a VA compensation and pension examination is also necessary before this issue can be decided.  

We also note that post service treatment records show that the Veteran has been diagnosed with hypertension.  The Board finds that a VA compensation and pension opinion is necessary before this issue can be decided.  Furthermore, we find that the outcome of the claim for entitlement to service connection for hypertension may affect the outcome of the claim for service connection for a heart disability.  In this regard, we note that hypertension is a major risk factor for stroke, myocardial infarction (heart attacks) and heart failure.  As such, the Board finds that the claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, both issues are remanded.  

Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4)(i) , VA will obtain an examination or an opinion if it is necessary to decide the claim.  We find that a VA compensation and pension examination is needed for proper adjudication of the above claims.  In view of VA's duty to assist obligations, which include the duty to obtain a VA examination or opinion when necessary to decide a claim, and based upon guidance from the Court, remand for the purpose of obtaining a VA examination(s) is required.

The Veteran has also appealed the denial of a rating higher than 0 percent disabling for bilateral hearing loss before October 8, 2008 and higher than 10 percent disabling for bilateral hearing loss on and after October 8, 2008.  The Veteran was afforded a VA compensation and pension examination in June 2007.  He has also submitted audiological examinations conducted in February 2007, October 2008 and May 2010.  All three examinations were conducted by private examiner, D.T.

There are specific criteria for rating bilateral hearing loss disability.  Those criteria provide that an examination for hearing impairment "must include a controlled speech discrimination tests (Maryland CNC)." 38 C.F.R. § 4.85(a) (2011).  The private audiological examinations include speech discrimination test scores.  They do not, however, indicate whether the Maryland CNC word list was used in determining these scores. 

The United States Court of Appeals for Veterans Claims (the Court) has given specific guidance to VA in this situation.  If it is not clear from the examination report whether the Maryland CNC word list was used, the answer to this question cannot otherwise be determined, and the report is relevant to the disposition of the claim, the report must be returned for clarification.  Savage v. Shinseki, 24 Vet. App. 259 (2011) (citing 38 C.F.R. §§ 4.2, 19.9(a)).  Consequently, a remand is required to determine whether the audiologist who conducted the February 2007, October 2008 and May 2010 examinations used the Maryland CNC word list to obtain the speech recognition scores. 

In addition, the audiometric test scores on the February 2007, October 2008 and May 2010 examinations appear in graph format only.  In Kelly v. Brown, 7 Vet. App. 471, 474 (1995), the Court held that it was unable to interpret the results of such a graph, because this would constitute a factual finding it is precluded from making.  The Court criticized the Board in that case for not discussing the speech recognition results in that report.  Id.  Given that the claim is being remanded for clarification with regard to the speech recognition scores, clarification should also be requested with regard to the audiometric scores, specifically, that numerical values for the pure tone thresholds, in decibels, at each of the frequencies 1000, 2000, 3000, and 4000 Hertz , as well as the average of these scores, be provided.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA compensation and pension examination for the claim of entitlement to service connection for a back disability.  The examiner should review the claims folder including the in service complaints of back pain and the Veteran's assertions of a fall during service.  The VA examiner should then render an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present back disability is attributable to service.  A discussion of the complete rationale for all opinions expressed should be included in the examination report.  

2. Schedule the Veteran for a VA compensation and pension examination for the claim of entitlement to service connection for a gastric disability.  The examiner should review the claims folder including the in service complaints.  The VA examiner should then render an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present gastric disability is attributable to service.  A discussion of the complete rationale for all opinions expressed should be included in the examination report.  

3. Obtain a VA etiology opinion on the issue of entitlement to service connection for hypertension.  The opinion should discuss whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present hypertension is attributable to service.  The examiner should review the claims folder including the in service blood pressure readings.  If hypertension is found to be at least as likely as not related to service, then the examiner should also provide an opinion as to whether the Veteran's heart disability or stroke was caused and/or aggravated by the hypertension.  A discussion of the complete rationale for all opinions expressed should be included in the examination report.  

4. Request clarification from D.T., the audiologist that conducted the February 2007, October 2008 and May 2010 examinations.  Ask whether the speech recognition scores were determined using the Maryland CNC list or another list.  Also, request that numerical values be provided for the pure tone thresholds, in decibels, at each of the frequencies 1000, 2000, 3000, and 4000 Hertz , as well as the average of these scores for the above examinations. 

5. After completing any additional development deemed necessary, the AOJ should readjudicate the intertwined claim of entitlement to service connection for a heart disability.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


